

113 HR 3440 IH: To designate a peak in the State of Nevada as Maude Frazier Mountain.
U.S. House of Representatives
2013-10-30
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I113th CONGRESS1st SessionH. R. 3440IN THE HOUSE OF REPRESENTATIVESOctober 30, 2013Ms. Titus introduced the following bill; which was referred to the Committee on Natural ResourcesA BILLTo designate a peak in the State of Nevada as Maude Frazier Mountain.1.Designation of Maude Frazier Mountain in the State of Nevada(a)In generalThe peak of Frenchman Mountain located at latitude 36°10′45″ N, by longitude 114°59′52″ W in the State of Nevada shall be known and designated as  Maude Frazier Mountain.(b)ReferencesAny reference in a law, map, regulation, document, record, or other paper of the United States to the peak referred to in subsection (a) shall be deemed to be a reference to Maude Frazier Mountain.